Citation Nr: 1517733	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  13-18 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual employability due to service-connected disability (TDIU).

3.  Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for fatigue, to include as due to a qualifying chronic disability under 38 C.F.R. § 3.317.

4.  Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for memory loss, to include as due to a qualifying chronic disability under 38 C.F.R. § 3.317.

5.  Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for difficulty concentrating, to include as due to a qualifying chronic disability under 38 C.F.R. § 3.317.

6.  Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for headaches, to include as due to a qualifying chronic disability under 38 C.F.R. § 3.317.

7.  Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for a gastrointestinal disability, to include as due to a qualifying chronic disability under 38 C.F.R. § 3.317.

8.  Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for a skin disability, to include as due to a qualifying chronic disability under 38 C.F.R. § 3.317.

9.  Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for muscle and joint pain, to include as due to a qualifying chronic disability under 38 C.F.R. § 3.317.

10.  Entitlement to service connection for sleep impairment, to include as due to a qualifying chronic disability under 38 C.F.R. § 3.317.

11.  Entitlement to service connection for a bilateral eye disability.

12.  Entitlement to service connection for difficulty breathing, to include as due to a qualifying chronic disability under 38 C.F.R. § 3.317.

13.  Entitlement to service connection for a burning throat, to include as due to a qualifying chronic disability under 38 C.F.R. § 3.317.

14.  Entitlement to service connection for residuals of mycoplasma infection, to include as due to a qualifying chronic disability under 38 C.F.R. § 3.317.


REPRESENTATION

Veteran represented by:	Blinded Veterans Association
WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from November 1975 to July 1991.  Service in Southwest Asia is indicated by the record.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In October 2014, the Veteran presented sworn testimony during a personal hearing in Montgomery, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims file.  Of note, at the hearing, the undersigned incorrectly identified the Veteran's representative as being from the American Legion; notably, however, the Veteran's representative has been the Blinded Veterans Association throughout the course of the appeal.  See the VA Form 21-22 dated January 2011.

The Board notes that in a May 2013 rating decision, a temporary total evaluation was assigned for the Veteran's service-connected PTSD from October 11, 2011 to February 1, 2012 based upon a hospitalization over 21 days.

The Court has held that a claim for a TDIU is an element of a claim for an increased rating when raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore, the issue will be considered herein.
As will be discussed below, the issues of entitlement to service connection for muscle and joint pain, fatigue, memory loss, difficulty concentrating, headaches, gastrointestinal disability, and skin disability are being reopened herein.  The underlying issues of entitlement to service connection, as well as claims of service connection for a bilateral eye disability, breathing difficulty, burning throat, and residuals of mycoplasma infection are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  The Veteran will be notified if further action on his part is required.


FINDINGS OF FACT

1.  The Veteran's service-connected PTSD is manifested by symptoms that more closely approximate total occupational and social impairment for the entire appeal period.

2.  As a 100 percent schedular disability rating is being assigned for PTSD for the entirety of the period on appeal, there remain no questions of law or fact to be decided regarding TDIU.

3.  In an unappealed December 2000 rating decision, the RO denied the Veteran's claims of entitlement to service connection for headaches, fatigue, memory loss, gastrointestinal problems, rashes, muscle and joint pains, and difficulty concentrating.

4.  Additional evidence received since the December 2000 rating decision, and considered with the record as a whole, is neither cumulative nor redundant as to the issues of entitlement to service connection for headaches, fatigue, memory loss, gastrointestinal problems, rashes, muscle and joint pains, and difficulty concentrating, and raises a reasonable possibility of substantiating the claims.

5.  The currently diagnosed headaches are as likely as not related to the Veteran's active duty service.


CONCLUSIONS OF LAW

1.  Resolving all doubt in the Veteran's favor, the criteria for the assignment of a 100 percent disability rating for his service-connected PTSD are met.  
38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2014).

2.  The appeal concerning entitlement to a TDIU is moot and is therefore dismissed. 
38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 4.16 (2014).

3.  The December 2000 rating decision, which denied service connection for headaches, fatigue, memory loss, gastrointestinal problems, rashes, muscle and joint pains, and difficulty concentrating, is final.  38 U.S.C.A. §§ 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).

4.  The evidence received since the December 2000 rating decision is new and material as to the issues of service connection for headaches, fatigue, memory loss, gastrointestinal problems, rashes, muscle and joint pains, and difficulty concentrating, and the claims are reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

5.  Entitlement to service connection for headaches is warranted.  38 U.S.C.A. 
§§ 1110, 5103A (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial rating claim.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the Veteran is assigned a 50 percent evaluation for his service-connected PTSD from August 2, 2010, the date of claim.  As will be detailed below, the Board herein finds that a 100 percent disability rating is warranted for the entire appeal period; thus, a staged rating is not warranted.

The Veteran's PTSD is evaluated pursuant to 38 C.F.R. § 4.130, DC 9411.  Under this formula, a 50 percent evaluation is for assignment when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty establishing effective work and social relationships.

A 70 percent evaluation is contemplated for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted when there is evidence of total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation or name.

The Global Assessment of Functioning (GAF) is a scale reflecting psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV).  As will be discussed below, the Veteran has been assigned GAF scores ranging from 51 to 58 as determined by VA treatment providers and examiners.  These scores are indicative of moderate impairment.  According to the DSM-V, which VA has adopted pursuant to 38 C.F.R. §§ 4.125 and 4.130, GAF scores of 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

The Veteran seeks an initial disability rating in excess of the currently assigned 50 percent for his service-connected PTSD.  As was described above, under 38 C.F.R. § 4.130, DC 9411, in order to warrant a 100 percent disability rating, the evidence must show total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation or name.

After having carefully reviewed the record, and for reasons explained in greater detail below, the Board concludes that a 100 percent disability rating is warranted under the schedular criteria.

The Board initially notes that the Veteran's examination and treatment records indicate he suffers from posttraumatic stress disorder (PTSD) in addition to the service-connected depressive disorder.  See, e.g., the VA examinations dated April 2011 and April 2012.  To this end, it is now well-settled that the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability, in the absence of medical evidence which does so.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).

Notably, no examiner or treatment provider has attempted to distinguish between said symptomatology.  Accordingly, for the purposes of this decision, the Board will attribute all of the Veteran's psychiatric symptoms to his service-connected PTSD.

Critically, the totality of the evidence of record indicates that the Veteran's cumulative PTSD symptomatology more closely approximates total social and occupational impairment.  Specifically, a February 2010 VA treatment provider documented the Veteran's report of passive suicidal thoughts, occasional audio hallucinations, decreased motivation, no concentration, and low energy.  A February 2010 VA nursing note indicated that the Veteran hears voices two to three times per week, and "he states he has dreams that come true and he finds that to be bothersome especially when bad things happen."  Moreover, the April 2012 VA examiner noted that the Veteran is unemployed and relies upon the assistance of his sister with daily chores, errands, and financial affairs.  The examiner documented the Veteran's diminished interest/participation in significant activities, feelings of detachment from others, restricted range of affect, difficulty staying asleep, irritability, difficulty concentrating, depressed mood, and suspiciousness.  The April 2012 VA examiner also reported that the Veteran has impaired short and long term memory "for example, retention of only highly learned material, while forgetting to complete tasks."  The examiner also documented the Veteran's persistent delusions/hallucinations.  He also reported that the Veteran is in persistent danger of hurting himself or others.  The examiner stated that the Veteran has an "intermittent inability to perform activities of daily living, including maintenance of personal hygiene."  The examiner noted that the Veteran was disoriented to time or place.  He stated that the Veteran "has been unable to find employment because he is taking medications and employers do not wish to hire [a] mech[i]nist who take[s] psychotic medication."  Notably, a May 2013 VA treatment record indicated that the Veteran was previously flagged as a high suicide risk.  Additionally, the Veteran received in-patient treatment for substance abuse and PTSD from October 11, 2011 to January 20, 2012 for which he was assigned a temporary total evaluation.  See the rating decision dated May 2013.

The findings set forth above, in particular the findings of the April 2012 VA examiner, are consistent with the lay statements submitted by the Veteran's sisters.  Notably, in an October 2010 statement, the Veteran's sister, Ms. P.D., stated that the Veteran stays alone a lot and he takes long walks into the woods daily and "you see him just staring into the woods."  Ms. P.D. reported that "[o]ne of the most unusual things I've seen him do is use the outside as his toilet, he [won't] use the inside except to shower and that's not often."  She reported that the Veteran has let his appearance go.  Similarly, in a September 2010 statement, another sister of the Veteran's, Ms. G.T., reported that the Veteran lives with their elderly mother and "is very reserved" and does not talk much.  She stated that the Veteran has lost a lot of weight and his appearance and personal hygiene are "bad."  She indicated that the Veteran does not use the toilet in the house; he drinks, smokes, and talks to himself.

Critically, although the Veteran does not meet all of the schedular criteria contained in Diagnostic Code 9411 for the assignment of a total [100 percent] disability rating, the Board's inquiry is not necessarily limited to the criteria found in the VA rating schedule.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) (the criteria set forth in the rating formula for mental disorders do not constitute an exhaustive list of symptoms, but rather are examples of the type and degree of the symptoms, or their effects, that would justify a particular rating).  As indicated above, based upon the April 2012 VA examination report and the lay statements of the Veteran and his sisters, the evidence of record indicates that the Veteran's PTSD symptoms have resulted in his total social and occupational impairment.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).

Accordingly, even though all of the criteria for a 100 percent disability rating have not been met, the Board finds that the overall level of the Veteran's psychiatric symptomatology, being reflective of his major impairment in occupational and social functioning, approaches that which warrants the assignment of a 100 percent rating under Diagnostic Code 9411.  See 38 C.F.R. § 4.7 (2014).  Accordingly, a 100 percent rating is assigned from the date of claim.

II.  TDIU claim.

TDIU may be granted where the schedular rating is less than total and the service-connected disability precludes the Veteran from obtaining or maintaining substantially gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).

As noted in the Introduction, the Board recognizes that the Veteran raised an alternate claim of entitlement to a TDIU based upon his PTSD symptomatology.  The Board has herein granted entitlement to a 100 percent evaluation for PTSD from the date of claim.  To this end, the Court has held that the receipt of a 100 percent schedular rating for a service-connected disability does not necessarily render moot any pending claim for a TDIU.  Bradley v. Peake, 22 Vet. App. 280 (2008).  Although no additional disability compensation may be paid when a total schedular disability rating is already in effect, the Court's decision in Bradley recognizes that a separate award of a TDIU predicated on a single disability may form the basis for an award of special monthly compensation.

The Bradley case, however, is distinguishable from the instant case.  In Bradley, the Court found that TDIU was warranted in addition to a schedular 100 percent evaluation where the TDIU had been granted for a disability other than the disability for which a 100 percent rating was in effect.  Under those circumstances, there was no "duplicate counting of disabilities."  Bradley, 22 Vet. App. at 293.  In this matter, the Veteran seeks entitlement to a TDIU based upon his service-connected PTSD.  See, e.g., the Board hearing transcript dated October 2014.  He does not contend that a TDIU is warranted based upon his other service-connected disabilities.  Accordingly, the issue of entitlement to a TDIU is rendered moot by the assignment of the 100 percent disability rating in this decision, and is dismissed.  See 38 U.S.C.A. § 7105(d)(5).

III.  New and material evidence claims.

In a November 1994 rating decision, the RO denied the Veteran's original claims of entitlement to service connection for headaches, stomach problems, a skin disability including rashes, breathing problems, memory loss, and fatigue.

The Veteran sought to reopen his claims in February 2000.  He also filed original claims of service connection for difficulty concentrating and muscle and joint pain.  The Veteran's claims were denied in a December 2000 rating decision.

The Veteran was notified in writing of the RO's December 2000 determination and his appellate rights but did not appeal.  Moreover, new and material evidence was not received within one year of its issuance to preclude finality pursuant to 38 C.F.R. § 3.156(b); see Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  Hence, the December 2000 decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

A claim will be reopened if new and material evidence is received.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  

Relevant evidence received since the December 2000 decision includes VA treatment records, VA examination reports dated April 2011, August 2011, March 2012, and April 2012, and the Veteran's and others' oral and written statements in support of his claims.

During his October 2014 Board hearing, the Veteran testified that he has experienced muscle and joint pain, a skin disability, a gastrointestinal disability, breathing problems, fatigue, headaches, memory loss, and difficulty concentrating since his active duty military service.  See, e.g., the Board hearing transcript dated October 2014.

The Veteran's testimony, along with the medical and other evidence added to the record, relates to the previously unestablished elements of a current muscle and joint pain, a skin disability, a gastrointestinal disability, breathing problems, fatigue, headaches, memory loss, and difficulty concentrating and a link between said disabilities and his military service.  Accordingly, the standards under 3.156(a) have been met and the claim is reopened.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); Shade v. Shinseki, 24 Vet. App. 110 (2010).

IV. Merits of service connection - headaches.

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert, 1 Vet. App. at 54.

In this matter, the Veteran asserts entitlement to service connection for headaches, claimed as due to his service in Southwest Asia.  See, e.g., the October 2014 Board hearing transcript, pgs. 22-24.  Specifically, he contends that he began having headaches while on active duty in the Persian Gulf.  Id. at pgs. 22-23.  He did not seek in-service treatment, but rather self-treated with over-the-counter medication.  Id. at pg. 23.  He stated that his headache symptomatology continued after his military discharge.  Id.

The Board notes that the Veteran has alternatively contended that his headaches are due to an undiagnosed illness or a chronic multisymptom illness.  However, as will be discussed below, review of the claims file shows that the Veteran's claimed symptoms have been attributed to a known diagnosis.  This claim therefore falls outside the undiagnosed illness provisions for Persian Gulf War Veterans.  Moreover, for the reasons set forth below, the Board finds that service connection is warranted on a direct basis.

The record demonstrates that the Veteran served on active duty from November 1975 to July 1991.  Complaints of headaches are documented in February 1977; however, the Veteran was diagnosed with a viral syndrome at that time.  Post-active duty treatment records show that the Veteran complained of headaches in September 1994, which were associated with an upper respiratory infection.

Notably, in a September 1994 VA examination, the Veteran complained of experiencing headaches for over one and a half years.  He was diagnosed with headaches at that time.  In statements dated September 2010 and October 2010, the Veteran's sisters confirmed that the Veteran often complains of headaches.

The Veteran has submitted personal testimony and statements in support of his contentions of continuing headache symptomatology.  In this regard, the Board notes that the Veteran is competent to describe what he experienced in service and thereafter, and lay persons are competent to describe their observations.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); & Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.")

Here, the Veteran testified under oath concerning his headaches including continued symptomatology in the years following his July 1991 active duty discharge.  As previously discussed above, the Veteran's assertions as to his symptoms in service and thereafter are competent and credible as to continuity of relevant symptomatology.  Accordingly, the Board finds that the Veteran's currently diagnosed chronic headaches cannot reasonably be disassociated from his credible description of in-service headache symptomatology.

Thus, the evidence is at least in equipoise that the Veteran's chronic headache disability is related to his military service.  Accordingly, resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran currently has chronic headaches that were incurred during his active duty.  Accordingly, service connection for a chronic headache disability is warranted.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303.


ORDER

An initial disability rating of 100 percent is granted for PTSD.

The appeal as to the issue of entitlement to a TDIU is dismissed as moot.

New and material evidence having been received, the claims of entitlement to service connection for a skin disability, a gastrointestinal disability, fatigue, headaches, memory loss, difficulty concentrating, and muscle and joint pain are reopened.

Entitlement to service connection for headaches is granted.


REMAND

With respect to the claims of entitlement to service connection for muscle and joint pain, a skin disability, a gastrointestinal disability, a bilateral eye disability, difficulty breathing, burning throat, fatigue, memory loss, difficulty concentrating, sleep impairment, and residuals of mycoplasma infection, a remand is necessary to ascertain the current nature and etiology of the disabilities remaining on appeal.  All outstanding VA and non-VA treatment records should also be obtained on remand.

The Veteran was afforded a VA Gulf War examination in August 2011 at which the time VA examiner diagnosed the Veteran with fatigue, impaired memory, concentration problems, and sleep problems that "are all attributed to his diagnoses of depression, not otherwise specified (NOS), and PTSD; not an undiagnosed illness."  The examiner also diagnosed the Veteran with severe gastroesophageal reflux disease (GERD) and gastritis, as well as mild degenerative spondylosis of the lumbar spine; "[n]o other joint pains described or noted."  He additionally noted that with respect to the claimed breathing problems the Veteran is a "[c]hronic cigarette smoker with a history of shortness of breath.  No evidence of chronic obstructive pulmonary disease (COPD).  Current chest x-ray as above normal.  Pulmonary function tests are within normal limits."  The examiner further concluded, "[t]he Veteran does not have any Gulf War illness or any undiagnosed illness."

Notably, the Veteran has repeatedly contended that he suffers from muscle/joint pain, skin complaints, gastrointestinal problems, difficulty breathing, burning throat, fatigue, memory loss, difficulty concentrating, and sleep impairment as a result of a chronic multisymptom illness.  See, e.g., the Veteran's statements dated October 2010, the NOD dated December 2011, the VA Form 9 dated June 2013, & the Board hearing transcript dated October 2014.

For veterans with service in the Southwest Asia Theater of operations during the Persian Gulf War, service connection may be established for a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia Theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities:  (1) an undiagnosed illness; (2) a medically unexplained chronic multi- symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. 1117(d) warrants a presumption of service-connection.

The law governing Gulf War diseases also codified the same list of signs and symptoms of an undiagnosed illness as had previously been included in 38 C.F.R. § 3.317.  Signs or symptoms that may be manifestations of an undiagnosed illness or a chronic multisymptom illness include the following, but are not limited to: fatigue, unexplained rashes or other dermatological signs or symptoms, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the upper or lower respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  38 U.S.C.A. § 1117(g).
Previously, VA regulations listed three disabilities as medically unexplained chronic multisystem illnesses.  VA has amended its regulations to clarify that these are only examples and that a broader array of unspecified conditions could be medically unexplained chronic multisystem illnesses.  75 Fed. Reg. 61,995 (Oct. 7, 2010).

Although the Veteran's claimed fatigue, memory loss, difficulty concentrating, sleep impairment, muscle/joint pain, gastrointestinal disability, burning throat, and skin disability, have been attributed to diagnosed illnesses and disabilities, it is not clear whether any of these could be considered medically unexplained chronic multisystem illnesses.  38 C.F.R. § 3.317(a)(2)(i)(B)(3).

In addition, under 38 C.F.R. § 3.317 , the term "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

The term "objective indications of a qualifying chronic disability" includes both "signs," in a medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Although the Veteran is not medically trained, he is competent to report the observable manifestations of his claimed disorders.  Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  Hence, his own assertions may serve as support for the presence of symptoms supportive of the claimed conditions as part of a Gulf War Syndrome under 38 C.F.R. § 3.317.

The Board observes that there is no medical opinion concerning whether the Veteran's claimed symptoms are part of a medically unexplained chronic multisystem illnesses.  Thus, an additional VA examination with medical opinion must be obtained on remand.

Moreover, with respect to the claimed residuals of mycoplasma infection, the Board notes that a February 2000 private treatment record from Dr. C.R. indicated that blood testing of the Veteran "revealed that [he] is mycoplasma positive; mycoplasma is a bacteria felt to be responsible for Gulf War illness (at least some of the symptoms)."  Accordingly, it is unclear whether the Veteran suffers from diagnosed residuals of the mycoplasma infection documented by Dr. C.R.  As such, a VA examination with medical opinion must be obtained.

In addition, as to the claimed bilateral eye disability, the Veteran is currently diagnosed with pterygium, which he contends began during his active duty service.  He has not been afforded a VA examination with respect to this claim; as such, remand is required to address the outstanding question of nexus.

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding records of VA treatment.

2. Schedule the Veteran for a VA examination to determine the nature and etiology of his claimed muscle and joint pain, skin disability, gastrointestinal disability, difficulty breathing, burning throat, fatigue, memory loss, difficulty concentrating, sleep impairment, and residuals of mycoplasma infection.  All indicated tests and studies should be conducted.  The claims file, to include a copy of this remand, must be made available to the examiner for review, and the examination report must reflect that such a review was accomplished.

The examiner is requested to answer the following:

(a) Does the Veteran have diagnosed disabilities manifested by muscle and joint pain, skin symptoms, gastrointestinal symptoms, breathing difficulty, burning throat, fatigue, memory loss, concentration, and/or sleep impairment?
(b) Is the Veteran diagnosed with any residuals of the mycoplasma infection as documented in the February 2000 private treatment record from Dr. C.R.?

(c) Is it at least as likely as not (50 percent probability or more) that any diagnosed disability had its onset in service or is otherwise related to the Veteran's active duty service?

(d) If any symptoms related to the muscles/joints, skin, gastrointestinal tract, lungs, throat, fatigue, memory, concentration, sleep, and/or mycoplasma infection are not due to any specific disease entity, please opine whether such symptoms at least as likely as not (50 percent probability or more) represent an objective indication of chronic disability resulting from an undiagnosed illness related to the Veteran's Persian Gulf War service or a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms.

If so, the examiner should also describe the extent to which the illness has manifested.  If no chronic disorder is present, regardless of etiology, the examiner should so state.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports should be specifically acknowledged and considered in formulating opinions.  If the examiner rejects the Veteran's reports of symptomatology, a reason for doing so should be provided.

The absence of evidence of treatment for the claimed disorders, in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

Reasons should be provided for any opinion rendered.  If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so should be provided and any additional evidence that would be necessary before an opinion could be rendered should be identified.

3. Thereafter, schedule the Veteran for a VA examination to determine the etiology of the claimed bilateral eye disability, to include pterygium.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  The examiner should elicit from the Veteran a detailed account of any instances of in-service and post-military eye symptomatology.

The examiner should provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's currently diagnosed pterygium of the eyes, or any other diagnosed eye disability, had its (their) clinical onset during his active duty or is (are) otherwise related to such service.
The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports should be specifically acknowledged and considered in formulating opinions.  If the examiner rejects the Veteran's reports of symptomatology, a reason for doing so should be provided.

The absence of evidence of treatment for the claimed disorder, in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.
Reasons should be provided for any opinion rendered.  If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so should be provided and any additional evidence that would be necessary before an opinion could be rendered should be identified.

4. Then, readjudicate the appeal, and issue a supplemental statement of the case as appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
SONNET BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


